Name: Commission Regulation (EEC) No 1224/87 of 30 April 1987 fixing the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 87 Official Journal of the European Communities No L 115/57 COMMISSION REGULATION (EEC) No 1224/87 of 30 April 1987 fixing the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, which use third-country products under inward ­ processing arrangements ; Having regard to the Treaty establishing the European Economic Community, whereas Article 4 (3) of Regulation (EEC) No 3035/80 provides that, when the rate of the refund is being fixed, account should be taken, where necessary, of production refunds, aids or other measures having equivalent effect applicable in all Member States in accordance with the Regulation on the common organization of the market in the product in question to the basic products listed in Annex A to that Regulation or to assimilated products ; Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 17 (5) thereof, Whereas Article 11 ( 1 ) of Regulation (EEC) No 804/68 provides for the payment of aid for Community-produced skimmed milk processed into casein if such milk and the casein manufactured from it fulfil certain conditions set out in Article 1 of Council Regulation (EEC) No 987/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk processed into casein or caseinates (*), as last amended by the Act of Accession (*) ; Whereas Article 17 ( 1 ) of Regulation (EEC) No 804/68 provides that the difference between prices in interna ­ tional trade for the products listed in Article 1 (a), (b), (c) and (e) of that Regulation and prices within the Commu ­ nity may be covered by an export refund ; whereas Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 2223/86 (4), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in the Annex to Regulation (EEC) No 804/68 ; Whereas, in accordance with the first subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 3035/80 , the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month ; Whereas Commission Regulation (EEC) No 262/79 of 12 February 1979 on the sale of butter at reduced prices for use in the manufacture of pastry products , ice-cream and other foodstuffs (7), as last amended by Regulation (EEC) No 665/86 (8), Commission Regulation (EEC) No 442/84 of 21 February 1984 on the granting of aid for butter from private storage for use in the manufacture of pastry products , ice-cream and other foodstuffs and amending Regulation (EEC) No 1245/83 (9), as last amended by Regulation (EEC) No 698 /86 ( 10), and Commission Regu ­ lation (EEC) No 1932/81 of 13 July 1981 on the granting of aid for butter and concentrated butter for use in the manufacture of pastry products , ice-cream and other food ­ stuffs (u ), as last amended by Regulation (EEC) No 698 /86, lay down that butter at reduced prices should be made available to industries which manufacture certain goods ; Whereas, in accordance with paragraph 2 of that Article , that rate must be determined with particular reference to : (a) the average costs incurred by processing industries in obtaining supplies of the basic products in question on the Community market and the prices ruling on the world markets ; (b) the level of the refunds on exports of processed agri ­ cultural products covered by Annex II to the Treaty which are manufactured under similar conditions ; (c) the need to ensure equality of competition for the industries which use Community products and those Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 78 , 20 . 3 . 1987, p. 1 . 0 OJ No L 169 , 18 . 7 . 1968 , p . 6 . Is) OJ No L 73 , 27 . 3 . 1972, p . 14. 0 OJ No L 41 , 16 . 2 . 1979 , p . 1 . (8) OJ No L 66, 8 . 3 . 1986, p . 38 . (') OJ No L 52, 23 . 2 . 1984, p . 12 . ( 10) OJ No L 64, 6 . 3 . 1986, p . 12 . ") OJ No L 191 , 14 . 7 . 1981 , p . 6 . (3) OJ No L 323, 29 . 11 . 1980, p . 27 . 0 OJ No L 194, 17 . 7 . 1986, p. 1 . No L 115/58 Official Journal of the European Communities 1 . 5 . 87 HAS ADOPTED THIS REGULATION : to Regulation (EEC) No 804/68 , are hereby fixed as shown in the Annex to this Regulation . 2. No rates of refund are fixed for any of the products referred to in the preceding paragraph which are not listed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 May 1987. Article 1 1 . The rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EEC) No 3035/80 and listed in Article 1 of Regulation (EEC) No 804/68 , exported in the form of goods listed in the Annex This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1987 . For the Commission COCKFIELD Vice-President ANNEX to the Commission Regulation of 30 April 1987 fixing the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CCT heading No Description Rate of refund ex 04.02 A II ex 04.02 A II ex 04.03 Powdered milk, obtained by the spray process, with a fat content of less than 1,5 % by weight and with a water content of less than 5 % by weight (PG 2) : a) On exportation of goods of CCT heading No 35.01 b) On exportation of other goods Powdered milk, obtained by the spray process, with a fat content of 26 % by weight and a water content of less than 5 % by weight (PG 3) Butter, with a fat content by weight of 82 % (PG 6) : a) On exportation of goods containing reduced-price butter and manufactured under the conditions laid down in Regulations (EEC) No 262/79 , (EEC) No 442/84, (EEC) No 1932/81 and (EEC) No 2409/86 b) On exportation of goods of CCT subheadings 21.07 G VII to IX c) On exportation of other goods 107,00 153,70 223,50 211,50